833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Sewell SMITH, Plaintiff-Appellant,v.Dr. EASON, Dr. Oppenheim, Virginia Beach Sheriff'sDepartment, Deputy Sheriff Houston, Sandra Y. Wiese, Nurse,Michael Butler, Nurse, Cindy Finn, Nurse, Steve, (Last NameUnknown), Nurse, and unknown supervisors, correctionalofficers, Unnamed Floor Sergeant, Defendants-Appellees.Michael Sewell SMITH, Plaintiff-Appellant,v.Dr. EASON, Dr. Oppenheim, Virginia Beach Sheriff'sDepartment, Deputy Sherriff Houston, Sandra Y. Wiese, Nurse,Michael Butler, Nurse, Cindy Finn, Nurse, Steve, (Last NameUnknown), Nurse, and unknown supervisors, correctionalofficers, Unnamed Floor Sergeant, Defendants-Appellees.
Nos. 87-7601, 87-7602.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1987.Decided Oct. 27, 1987.

Michael Sewell Smith, appellant pro se.
John William Eppler, Harlan, Knight, Dudley & Pincus, James Walter Hooper, Gardner, Moss & Hooper, for appellees.
PER CURIAM:


1
Michael Sewell Smith, a Virginia inmate, appeals from orders of the district court dismissing his 42 U.S.C. Sec. 1983 action as to seven defendants.  The orders appealed from are not final.  They do not dispose of all of the claims or all of the parties within the meaning of Fed.R.Civ.P. 54(b).  Deputy Sheriff Houston still remains as a defendant in the action.  Until the district court renders a final judgment as to all the defendants, we have no jurisdiction to review the orders.  For this reason, we dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.